DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cavity includes a lower portion disposed between the first side portion and the first frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “the body includes a cavity at an upper portion thereof … wherein the cavity includes a lower portion disposed between the first side portion and the first frame.” There does not appear to be support for this limitation in the originally filed specification or drawings. The initial language “the body includes a cavity at an upper portion thereof” describes cavity 102 as seen in FIG. 5, for example. However, the second clause appears to require that this same cavity – “the cavity” – include a lower portion between S1 (first side portion) and 111 (first frame). This does not appear to be shown or disclosed in the specification or drawings. While FIGS. 4/5, for example, show the recess between S1 and 111, this recess is separate from “the cavity” and there is no depiction of 102 having the configuration as claimed. Because this requirement is not supported by the originally filed disclosure the claim is rejected for containing new matter.
Under the broadest reasonable interpretation in view of the specification and drawings, the “lower portion disposed between the first side portion and the first frame” will be interpreted as requiring that “the cavity” includes an area that is located between the first side and a portion of the first frame. As in, if a straight line can be drawn from the first side to a portion of the frame that crosses a portion of the cavity, the limitation will be satisfied. 
Claims 24-25 are rejected due to their dependence from claim 23. Claim 28 is rejected for reasons similar to those set forth with respect to claim 23. Claims 29-30 are rejected due to their dependence from claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Korean Patent Publication KR 10-2014-0073964 A, English translation provided by KIPO used herein for ease of prosecution) in view of Lee (Korean Patent Publication 10-2015-0042570 A, English translation by KIPO used herein for ease of prosecution).
Regarding claim 1, Kim discloses a light-emitting device package comprising: first and second frames spaced apart from each other (FIG. 18: 21/31, see page 4, paragraph 8); 
a body supporting the first and second frames (FIG. 18: 11, see page 3, paragraph 5); and a light emitting device disposed on the second frame (FIG. 18: 61 disposed on 21, see page 3, paragraph 6), 
wherein the body includes a lower surface, a first side surface, and a second side surface facing the first side surface (FIG. 18: first side of body defined as right side, second side defined as left side), 
wherein the first side surface and the second side surface face each other in a first direction (FIG. 18: left side faces right side), and are outermost side surfaces of the body (FIG. 18: 21/31, see also FIGS. 3/4 showing 21 and 31 being at outermost surfaces of the body),
wherein the first frame includes a first recess that is concave toward a direction of the second side surface from a first side portion adjacent to the first side surface (FIG. 18: recess in 31 is concave towards a direction of the left side; see also FIGS. 3-4 showing top view), 
wherein the second frame includes a second recess that is concave toward a direction of the first side surface from a second side portion adjacent to the second side surface (FIG. 18: recess in 21 is concave toward a direction of the right side; see also FIGS. 3-4 showing top view); 
wherein the first side portion of the first frame includes plurality of protrusions exposed to the first side surface of the body (FIG. 3: first frame 31 has protrusions surrounding the recesses and exposed to the right side), 
wherein the first recess is disposed between the protrusions of the first side portion (FIG. 3: recesses disposed between the protrusions), 
wherein the second side portion of the second frame includes plurality of protrusions exposed to the second side surface of the body (FIG. 3: second frame 21 has protrusions surrounding the recesses and exposed to the left side), 
wherein the second recess is disposed between the protrusions of the second side portion (FIG. 3: recesses disposed between protrusions), 
wherein a first length of each of the first and second recesses in a second direction is longer than a width in a width in the first direction (FIG. 3: length of recesses in the “Y” direction is greater than width in “X” direction as seen from the page), 
wherein the second direction is a direction orthogonal to the first direction (FIG. 3: X and 
Y are orthogonal). 
Kim does not explicitly disclose wherein the first length is greater than a second length in the second direction, which is an interval between the protrusions disposed in each of the first and second frames, and wherein a ratio of the second length to the first length ranges from 0.3 to 0.6. 
Lee discloses a first length is greater than a second length in the second direction, which is an interval between the protrusions disposed in each of the first and second frames (FIG. 4: length in Y direction of the recess is greater at the intervals on the inside of 152/162 than the length at the far outside edges of the recesses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of the recess of Lee to the recess of Kim so as to provide moisture suppression without sacrificing external connection of the frame (see page 5 paragraphs 1-3).  
Furthermore, the modification suggested (altering the shape of the recesses in 21 and 31 of Kim to have the shape of the recesses shown in Lee) is a mere change in the shape of the frame/recess. Mere changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 
The combination of Kim and Lee does not explicitly disclose ratio of the lengths as ranging from 0.3 to 0.6. However, the differences between the claim and the combination relates merely to change in proportions of the first and second lengths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed ratio from the teachings of the combination because where the only differences between the prior art and the claims are a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also, MPEP 2144.04(IV)(A). 
Kim is further silent in regards to end portions of the protrusions of the first die portion of the first frame protrude outward from the first side surface through the first side surface, and wherein end portions of the protrusions of the second side portion of the second frame protrude outward from the second side surface through the second side surface.
Lee discloses end portions of the protrusions of the first die portion of the first frame protrude outward from the first side surface through the first side surface, and wherein end portions of the protrusions of the second side portion of the second frame protrude outward from the second side surface through the second side surface (FIGS. 1 and 2 show 151 and 161 extending outside through the first and second surfaces respectively, see Lee, page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Kim such that the protrusions extend outside of the first and second surfaces so as to provide an external connection for a power supply (see page 4, paragraph 8).
Regarding claim 2, Kim, as previously modified by Lee, discloses a width in the second direction of a region where the first and second recesses and the protrusion overlap in the first direction in each protrusion of the first and second frames (FIG. 4: width in X direction whereby 151/161 overlap with the recess) and the second length (FIG. 4: length in Y direction separating protrusions of 151/161). While the combination does not explicitly disclose a range of 0.5 to 1 between these values, this differences represents only a change in proportions of the recess. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed ratio from the teachings of the combination because where the only differences between the prior art and the claims are a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC 
Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 
USPQ 232 (1984). See also, MPEP 2144.04(IV)(A). 
Regarding claim 3, Kim discloses the body includes a cavity at an upper portion thereof 
(FIG. 18: 13, see page 3, paragraph 4); and wherein the first and second recesses overlap with the body in a vertical direction and are spaced apart from a bottom of the cavity in the first direction (FIG. 18: recesses overlap with 11 in the vertical direction, spaced apart from bottom of 13 in the X direction). 
Regarding claim 4, Kim discloses wherein a portion of the body is exposed on the first and second recesses (FIGS. 1 and 18: 11 exposed on recesses), and 
Kim, as previously modified by Lee, discloses wherein a maximum length of each of the first and second recesses in the second direction is larger than an interval between two protrusions of each of the first and second frames (FIG. 4: length of recesses in Y direction greater than interval between protrusions). 
Regarding claim 5, the combination does not explicitly disclose each of the first and second recesses have a minimum length in the second direction greater than the width in the first direction. However, his difference represents only a change in proportions of the recess. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed ratio from the teachings of the combination because where the only differences between the prior art and the claims are a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC 
Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also, MPEP 2144.04(IV)(A). 
Regarding claim 6, Kim, as previously modified by Lee, discloses a portion of the plurality of protrusions protruding from the first and second frames has a minimum width coupled to the body in the second direction (the protrusions of the combination inherently include a “minimum width” corresponding to the portion having the smallest width in that direction), and corresponds to the first and second recesses and smaller than outer width of each protrusion (the minimum width corresponds to portions where the recess has the maximum length). 
Regarding claim 7, Kim discloses the plurality of protrusions of the first frame has a stepped portion around an upper portion of the first recess (FIG. 18: C2), and wherein the plurality of protrusions of the second frame has a stepped portion around an upper portion of the second recess (FIG. 18: C1). 
Regarding claim 8, Kim discloses the first and second frames are conductive frames 
(FIG. 18: 21/31, see page 3, paragraph 5), wherein the light emitting device is disposed on any one of a vertical chip, a horizontal chip (FIG. 18: 61, see page 3, paragraph 6), wherein the body disposed between the first and second frame is disposed under the light emitting device and includes a recess or opening (FIG. 18: 12, see page 4, paragraph 6), and wherein a reflective resin disposed in the recess or the opening (FIG. 18: 11 disposed in 12, see page 4, paragraph 6 and page 3, paragraph 6). 
		Regarding claim 20, Kim, as previously modified by Lee, discloses a lighting module having the light emitting device package (FIG. 23: 1060, see page 11) according to claim 1 (see rejection of claim 1 above).
		Regarding claim 21, Kim discloses the protrusions of the first side portion are branched form the first frame (FIGS. 3 and 4 show the protrusions branching from frame 31).
Regarding claim 22, Kim, as previously modified by Lee so as to include the shapes of Lee, discloses the protrusions of the first side portion have a width of a portion exposed to an outside of the first surface greater than a width of a portion disposed inward of the first side surface (FIG. 4 widths of 151/161 greater than width of portions inside where the body ends).
Regarding claim 23, Kim discloses the body includes a cavity at an upper portion thereof (FIG. 18: 13, see page 4), 
wherein an inner surface of the cavity is inclined with respect to a horizontal bottom of the body (FIG. 18: 14, see page 4), and
wherein the cavity includes a lower portion disposed between the first side portion and the first frame (under the broadest reasonable interpretation discussed in the 112(a) rejection above, Kim shows spacing such that if one could draw a straight line from the left side of 31 to the outer side of 2 that intersects with portions of the cavity 13).
Regarding claim 24, Kim discloses the lower portion of the cavity protrudes downwards to an upper surface of the first recess (FIG. 18/FIGS. 3-4: cavity 13 extends down to the frames 21-31 and the recess are formed in these frames; as such the cavity extends down to the first recess).
Regarding claim 25, Kim discloses the first recess overlaps with a bottom surface of the cavity (FIG. 18: 13 extends to all areas within the body, and as such overlaps first recesses in 31).
Regarding claim 26, Kim, as previously modified by Lee, discloses the protrusions of the second side portion are branched from the second frame (FIG. 3: protrusions of 21 are branched from 21). 
Regarding claim 27, Kim, as previously modified by Lee so as to include the shapes of Lee, discloses the protrusions of the second side portion have a width of a portion exposed to an outside of the second surface greater than a width of a portion disposed inward of the second side surface (FIG. 4 widths of 151/161 greater than width of portions inside where the body ends).
Regarding claim 28, Kim discloses the body includes a cavity at an upper portion thereof (FIG. 18: 13, see page 4), 
wherein an inner surface of the cavity is inclined with respect to a horizontal bottom of the body (FIG. 18: 14, see page 4), and
wherein the cavity includes a lower portion disposed between the first side portion and the first frame (under the broadest reasonable interpretation discussed in the 112(a) rejection above, Kim shows spacing such that if one could draw a straight line from the left side of 31 to the outer side of 2 that intersects with portions of the cavity 13).
Regarding claim 29, Kim discloses the lower portion of the cavity protrudes downwards to an upper surface of the first recess (FIG. 18/FIGS. 3-4: cavity 13 extends down to the frames 21-31 and the recess are formed in these frames; as such the cavity extends down to the first recess).
Regarding claim 30, Kim discloses the first recess overlaps with a bottom surface of the cavity (FIG. 18: 13 extends to all areas within the body, and as such overlaps first recesses in 31).
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive, due to the new grounds of rejection above including an additional modification in view of the Lee reference. While Applicant argues on page 10 of the filed remarks that “Lee also does not teach or suggest the newly claimed combination of features,” Examiner notes that Lee teaches the end portions protruding outward as claimed, and the additional modification of Kim to incorporate this structure is motivated and obvious to one of ordinary skill in the art as set forth above in the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hasegawa et al. (U.S. Pub. No. 2013/0127034 A1) teaches protrusions as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819